Citation Nr: 1032036	
Decision Date: 08/25/10    Archive Date: 09/01/10

DOCKET NO.  07-24 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for an 
acquired psychiatric disorder prior to June 19, 2007.

2.  Entitlement to a rating in excess of 30 percent for an 
acquired psychiatric disorder beginning on June 19, 2007.


REPRESENTATION

Veteran represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1982 to 
September 1986.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut which increased the rating for an acquired 
psychiatric disorder from noncompensable to 10 percent, effective 
June 8, 2005; and denied entitlement to service connection for 
right knee disability.

An April 2008 rating decision increased the rating assigned for 
the psychiatric disorder to 30 percent, effective June 19, 2007.

The Veteran testified before the undersigned at a January 2009 
videoconference hearing.  A hearing transcript has been 
associated with the claims file.

The Board remanded this matter in February 2009.

A May 2010 rating decision granted the Veteran's claim for 
service connection for a right knee disability.  This is a full 
grant of the benefit sought on appeal.


FINDINGS OF FACT

1.  For the period prior to June 19, 2007, the Veteran's acquired 
psychiatric disorder was manifested by mild symptoms of anxiety 
and depression, sleep difficulties and the continuous use of 
medications; the record was negative for evidence of 
suspiciousness, panic attacks, mild memory loss, or occupational 
or social impairment.  

2.  For the period beginning on June 19, 2007, the Veteran's 
acquired psychiatric disorder manifested by anxiety, depression, 
sleep difficulties, a manic episode and subjective reports of 
panic attacks; the record was negative for memory loss, 
hallucinations, suicidal ideations, homicidal ideations, impaired 
thought processes, impaired judgment or occupational impairment. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the 
period between June 8, 2005 and June 14, 2007 have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.126, 
4.130, Diagnostic Code (DC) 9434 (2009).

2.  The criteria for a rating in excess of 30 percent for the 
period after June 14, 2007 have not been met.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 4.3, 4.7, 4.126, 4.130, DC 9434.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.326(a) (2009).  

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); C.F.R. 
§ 3.159(b)(1).  

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
3.159 was amended to eliminate the requirement that VA request 
that a claimant submit any evidence in his or her possession that 
might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 
2008).

The United States Court of Appeals for Veterans Claims (Court) 
has also held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The United States Court for Veterans Appeals (Veteran's Court or 
Court) had held that at a minimum, adequate VCAA notice in an 
increased rating claim required that VA notify the claimant that, 
to substantiate such a claim: (1) the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and daily 
life; (2) if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity of 
the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at least 
general notice of that requirement to the claimant; (3) the 
claimant must be notified that, should an increase in disability 
be found, a disability rating will be determined by applying 
relevant diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant to 
establishing entitlement to increased compensation.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008). 

The Federal Circuit vacated the Court's decision, overturning the 
requirement that VA provide notice that the claim could be 
substantiated by evidence of a disability's impact on daily life 
and that VA provide notice with regard to potential diagnostic 
code criteria (element 2).  Vazquez-Flores v. Shinseki, 580 F.3d 
1270 (Fed. Cir. 2009).  The generic first, third, and fourth 
elements (contained in the Veteran's Court's decision) were not 
disturbed by the Federal Circuit's decision.  

The Veteran was provided with VCAA notice in an August 2005 
letter.  This letter informed her of the evidence required to 
substantiate her claim for an increased rating for depression 
with anxiety, among other claims.  This letter informed her of 
what evidence VA would obtain, what evidence she was expected to 
provide, and of what assistance VA could provide in obtaining 
evidence.  In addition, this letter informed her that she should 
submit any information relevant to her claim.  This letter was 
provided prior to the initial adjudication of the Veteran's 
claim.

The Veteran has substantiated her status as a veteran.  The 
remaining elements of proper Dingess notice were provided in a 
June 2008 letter, after the initial adjudication of the Veteran's 
claim.  

VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable adjudication by the 
RO.  Pelegrini, supra.  The timing deficiency with regard to the 
June 2008 letter was cured by readjudication of the claim in an 
August 2008 supplemental statement of the case (SSOC).  Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

The June 2008 letter notified the Veteran that medical or lay 
evidence could be submitted to substantiate her claim for an 
increased rating and provided specific examples.  This letter 
stated that such evidence should describe the manner in which the 
Veteran's disability has gotten worse based upon the author's 
knowledge and personal observations.  It also notified the 
Veteran that she may submit statements from her employers.  This 
letter also provided notice with regard to the remaining elements 
outlined in Vazquez-Flores, after the initial adjudication of the 
Veteran's claims.  This timing deficiency was cured by the 
readjudication of the Veteran's claim in an August 2008 SSOC.  
Mayfield, supra. 

The VCAA requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim(s).  
38 U.S.C.A. §5103A; 38 C.F.R. §3.159 I, (d).  This duty to assist 
contemplates that VA will help a claimant obtain records relevant 
to his claim, whether or not the records are in Federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. § 
3.159(4).  

VA has met the duty to assist the Veteran in the development of 
her claim.  The Veteran's service treatment records, VA treatment 
records and various private treatment records have been obtained.  
The Veteran has been provided with multiple VA examinations and 
sufficient medical opinions have been obtained.  Although the 
Veteran has indicated that she does not agree with the ratings 
assigned for her acquired psychiatric disorder, she had not 
alleged that these conditions have worsened since her last 
examination.  In addition, the Veteran has not completed the 
appropriate authorization which would allow VA to obtain 
treatment records from her private day psychiatric treatment.  VA 
is only obligated to obtain records that are adequately 
identified and for which necessary releases have been submitted.  
38 C.F.R. § 3.159(c)(1).

The Board remanded this matter in February 2009 to allow for the 
Veteran's updated VA treatment records to be obtained.  The 
Veteran's complete VA treatment records were printed in March 
2009 and are located in the claims file.  The Board therefore 
determines that there has been substantial compliance with the 
terms of its February 2009 remand.  See Dyment v. West, 13 Vet. 
App. 141, 146-47 (1999).

The provisions of 38 C.F.R. § 3.103(c)(2) imposes two distinct 
duties on VA employees, including Board personnel, in conducting 
hearings: the duty to explain fully the issues and the duty to 
suggest the submission of evidence that may have been overlooked.  
Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  

At the January 2009 hearing, the undersigned identified the 
issues and inquired as to the Veteran's current treatment, and 
suggested that updated treatment records be submitted.  Questions 
were asked in order to determine whether a new examination was 
needed.  The Board therefore concludes that it has fulfilled its 
duty under Bryant.

As the record does not indicate that there is any outstanding 
pertinent evidence to be obtained, the Board may proceed with the 
consideration of her claim.

Increased Rating Criteria

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities 
(Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.10.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. § 
4.7.

In view of the number of atypical instances it is not expected, 
especially with the more fully described grades of disabilities, 
that all cases will show all the findings specified.  Findings 
sufficiently characteristic to identify the disease and the 
disability therefrom, and above all, coordination of rating with 
impairment of function will, however, be expected in all 
instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the severity 
of the condition.  The Board has a duty to acknowledge and 
consider all regulations that are potentially applicable.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as 
well as industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 38 
C.F.R. § 4.2, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

Staged ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  The relevant focus for adjudicating 
an increased rating claim is on the evidence concerning the state 
of the disability from the time period one year before the claim 
was filed until VA makes a final decision on the claim.  Hart v. 
Mansfield, 21 Vet. App. 505 (2008).

Acquired psychiatric disorders are evaluated under VA's General 
Rating Formula for Mental Disorders.  Under the formula, a 10 
percent rating is assigned for occupational and social impairment 
due to mild transient symptoms, which decrease work efficiency 
only during periods of significant stress or symptoms are 
controlled by medication.  A 30 percent rating is assigned where 
the disorder is manifested by occupational and social impairment 
with an occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, and recent events).  38 C.F.R. § 
4.130, DC 9434.

A 50 percent rating is assigned when there is occupational and 
social impairment with reduced reliability and productivity due 
to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment, impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and maintaining 
effective work and social relationships.  Id.

A 70 percent rating is warranted if a veteran exhibits 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine actives; speech 
intermittently illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work like setting); inability 
to establish and maintain effective relationships.  Id.

The criteria for a 70 percent rating are met if there are 
deficiencies in most of the areas of work, school, family 
relations, judgment, thinking, and mood.  Bowling v. Principi, 15 
Vet. App. 1, 11-14 (2001).

A maximum 100 percent rating is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 
9400.

The extent of social impairment will also be considered, but an 
evaluation will not be assigned solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).

The list of symptoms under the rating criteria are meant to be 
examples of symptoms that would warrant the evaluation, but are 
not meant to be exhaustive, and the Board need not find all or 
even some of the symptoms to award a specific evaluation.  
Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  

The symptoms listed in the criteria for a 50 percent evaluation 
are not intended to serve as an exhaustive list, but as examples 
of the type of symptomatology that would warrant that evaluation, 
but without those factors, differentiating a 30 percent 
evaluation from a 50 percent evaluation would be difficult.  
Mauerhan v. Principi, at 442.  If the evidence demonstrates that 
a claimant suffers symptoms or effects that cause occupational 
and social impairment equivalent to that which would be caused by 
those listed in the rating criteria the appropriate equivalent 
rating will be assigned.  Mauerhan v. Principi, at 442.

The Federal Circuit has embraced the Mauerhan Court's 
interpretation of the criteria for rating psychiatric 
disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. 
Cir. 2004).

Ultimately, in Mauerhan, the Court upheld the Board's decision 
noting that the Board had considered all of a veteran's 
psychiatric symptoms, whether listed in the rating criteria or 
not, and had assigned a rating based on the level of occupational 
and social impairment.  Mauerhan, 16 Vet. App. at 444.

GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of mental 
health-illness."  Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV).

A GAF of 61 to 70 reflects some mild symptoms, or some difficulty 
in social, occupational, or school functioning, but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  A GAF of 51 to 60 indicates moderate symptoms, or 
moderate difficulty in social, occupational, or school 
functioning.  A GAF of 41 to 50 signifies serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, occupational, 
or school functioning (e.g., no friends, unable to keep a job).  
A GAF of 31 to 40 signifies some impairment in reality testing or 
communication, or major impairment in several areas, such as work 
or school, family relations, judgment, thinking, or mood (e.g., 
where a depressed man avoids friends, neglects family, and is not 
able to work).  DSM-IV; 38 C.F.R. §§ 4.125, 4.130.  See Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995).

Although GAFs are important in evaluating mental disorders, the 
Board must consider all the pertinent evidence of record and set 
forth a decision based on the totality of the evidence in 
accordance with all applicable legal criteria.  Id.  An assigned 
GAF, like an examiner's assessment of the severity of a 
condition, is not dispositive of the percentage rating issue; 
rather, it must be considered in light of the actual symptoms of 
a psychiatric disorder (which provide the primary basis for the 
rating assigned).  See 38 C.F.R. § 4.126(a).   Accordingly, an 
examiner's classification of the level of psychiatric impairment, 
by word or by a GAF score, is to be considered but is not 
determinative of the percentage VA disability rating to be 
assigned; the percentage evaluation is to be based on all the 
evidence that bears on occupational and social impairment.  Id.; 
see also VAOPGCPREC 10-95, 60 Fed. Reg. 43,186 (1995).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

Factual Background and Analysis

Private treatment records dated in September 2004, show that the 
Veteran reported situational stress related to her marriage, 
anxiety and sleep difficulties.  Klonopin was prescribed to treat 
her somatic complaints and Ambien was prescribed to treat her 
sleep difficulties.

A September 2005 VA psychiatric examination reflects the 
Veteran's complaints of anxiety, depression, mild dysphoria, 
obsessive rumination and worry, sleep difficulties and feeling 
overwhelmed.  Obsessive-compulsive symptoms or vegetative 
symptoms of depression were denied.  She reported being married 
for 18 years, that she had two teenaged children, that she worked 
in her family's business and that she was studying to take the 
real estate examination.  

Mental status examination reportedly showed that her thought 
processes were logical and organized with no evidence of a 
thought disorder.  Her mood was wildly dysthymic with anxious 
elements but her insight and judgment were good.  Hallucinations, 
delusions and suicidal or homicidal ideations were denied.  
Following this examination, a diagnosis of anxiety disorder not 
otherwise specified (NOS) was made and a GAF of 60 was assigned.  
The examiner opined that the Veteran's condition had caused 
little, if any, impairment in either social or vocational 
function.

A June 2007 private psychiatric consultation reflects the 
Veteran's reports of discovering her husband's affair.  Her 
current symptoms included anxiety, depression, disruptive 
behavior at home, difficulty getting along with family members, 
irritable mood, verbal aggression and poor judgment.  
Hallucinations were denied.  Mental status examination noted her 
mood to be depressed and her speech logical, coherent and goal-
directed.  Recent and remote memory appeared to be unimpaired.  
Psychomotor activity was characterized by psychomotor agitation.  
Thought content was negative for significant preoccupations.  She 
was noted to be volatile and unpredictable.  Provisional 
diagnoses of major depressive disorder and generalized anxiety 
disorder were made.

The Veteran's mood was noted to be angry and her affect agitated 
in a June 2007 private psychiatric treatment note.  Her insight 
was impaired and her appearance was normal.

A July 19, 2007, VA treatment note indicates that the Veteran had 
been prescribed Lexapro five weeks after discovering her 
husband's affair.  She reported having filed for divorce and that 
her anxiety symptoms had worsened.  Other stressors included her 
mother's dementia and cancer, and the effect of these events on 
her two children.  Mania, psychosis, substance abuse, suicidal or 
homicidal ideations and a history of inpatient psychiatric 
treatment were denied.  She described her relationship with her 
children as very close and stated that she loved her work as a 
realtor.  Mental status examination noted that she was 
cooperative and reasonable but gets upset when talking about her 
marital problems.  Her mood was anxious at times, her thought 
processes were normal and coherent and her insight and judgment 
were good.  Memory was intact.  There was no unusual thought 
content.  The examiner opined that the Veteran's worsened 
psychiatric symptoms appeared to be consistent with an adjustment 
disorder rather than major depressive disorder.  Diagnoses of 
adjustment disorder and anxiety disorder were made and a GAF of 
60 was assigned.

Complaints of continued sleep difficulties and mild work-related 
anxiety were noted in a January 2008 VA treatment note.  A recent 
manic episode involving overspending was reported.  The Veteran's 
mood was noted to be stable and her affect calm.  Her thought 
processes were organized and goal-directed.  No memory, 
concentration or attention deficits were found.  Insight was 
good.  There was no evidence of psychosis, mania, paranoia or 
suicidal or homicidal ideations.  A diagnosis of bipolar disorder 
was made and a current GAF of 65 was assigned.

A January 2008 VA psychiatric examination reflects the Veteran's 
complaints of being overwhelmed by anxiety and depression related 
to her divorce and her feelings towards her unfaithful husband.  
She also described considerable distress related to her mother's 
increasing dementia.  Recent admission into a private "day" 
treatment program for manic symptoms, including impulsive 
purchasing, increased energy, irritability and racing thoughts 
was reported.  Her symptoms stabilized once her medications were 
adjusted.  Suicidal or homicidal thoughts or auditory or visual 
hallucinations were denied.  

Mental status examination revealed a mildly dysphoric mood, 
logical and goal-directed thought processes and good insight and 
judgment.  Following this examination and a review of the 
Veteran's electronic medical record, diagnoses of anxiety 
disorder NOS and bipolar disorder by history were made.  A GAF of 
60 was assigned.  The examiner noted that the Veteran had only 
demonstrated mild difficulties in her social and occupational 
functioning since the November 2007 private treatment.

A GAF of 70 was assigned during VA treatment in May 2008.

The Veteran reported additional problems with her teenager in a 
September 2008 VA treatment note.  Her mood was noted to be 
stable, her affect calm, her speech fluent and her thought 
processes organized and goal-directed.  No memory, concentration 
or attention deficits were noted.  Insight was good.  There was 
no evidence of psychosis, mania, paranoia or suicidal or 
homicidal ideations.  A GAF of 72 was assigned.

At the January 2009 hearing, the Veteran testified that she took 
medication to enable her to sleep and that her other medication 
enabled her to control panic attacks.  She also stepped away from 
situations that upset her and her two teenagers could overwhelm 
her.  She took notes from her work conversations but did not 
believe she suffered from memory loss.

Prior to June 14, 2007, the Veteran's acquired psychiatric 
disorder was manifested by what was described as mild anxiety, 
depression and sleep difficulties and the continuous use of 
medications.  

The 2005 examination shows that she worked in her family business 
30 hours a week, was studying for a real estate license and had a 
broad network of acquaintances. The September 2005 VA examiner 
noted that her condition had little, if any, impact on her social 
and occupational functioning.  While the examiner assigned a GAF 
of 60, which was slightly above the mild range, in the moderate 
range, the examiner made clear that he did not find the 
disability to be more than mild.  

Similarly the Veteran reported some sleep disturbance, which is a 
symptom noted in the examples of symptoms supporting a 30 percent 
rating.  There were no reports, however, of diminished 
occupational functioning or occasional inability to function 
occupationally.  Hence, the symptom does not indicate that the 
Veteran had the level of disability contemplated for a 30 percent 
rating.  Mauerhan. 

After June 19, 2007, the Veteran's acquired psychiatric disorder 
continued to be manifest by anxiety, depression and sleep 
difficulties.  She worked as a realtor and indicated that she was 
able to perform her duties.  She reported that she was in the 
process of getting divorced and that she maintained a good 
relationship with her two teenage children.  

Memory loss, hallucinations and suicidal or homicidal ideations 
were denied.  Her thought processes were consistently found to be 
logical and her judgment was consistently found to be intact.  
Although one manic episode was reported to have occurred in 
November 2007, the Veteran subsequently reported that her 
medications had been changed and her symptoms had stabilized.  
Her assigned GAFs ranged between 60 and 70, indicating no more 
than moderate impairment.  Indeed most of the GAF's have been 
indicative of no more than mild impairment.  Most of the symptoms 
listed as examples in the criteria for a 50 percent rating have 
not been found.  Accordingly the weight of the evidence is 
against a rating in excess of 30 percent for the period since 
June 19, 2007.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21 
(2009).

Extraschedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, is authorized to 
approve an extraschedular evaluation if the case "presents such 
an exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1).  

The question of an extraschedular rating is a component of a 
claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must specifically 
adjudicate whether to refer a case for extraschedular evaluation 
when the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 Vet. 
App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  Thun 
v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  In the second step of the 
inquiry, however, if the schedular evaluation does not 
contemplate the claimant's level of disability and symptomatology 
and is found inadequate, the RO or Board must determine whether 
the claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  

When the rating schedule is inadequate to evaluate a claimant's 
disability picture and that picture has related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service for completion of the third step--a determination 
of whether, to accord justice, the claimant's disability picture 
requires the assignment of an extraschedular rating.  Id.  

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, is authorized to 
approve an extraschedular evaluation if the case "presents such 
an exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1).  

The question of an extraschedular rating is a component of a 
claim for an increased rating.  See Bagwell v. Brown, supra.  
Although the Board may not assign an extraschedular rating in the 
first instance, it must specifically adjudicate whether to refer 
a case for extraschedular evaluation when the issue either is 
raised by the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, supra.

When the rating schedule is inadequate to evaluate a claimant's 
disability picture and that picture has related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service for completion of the third step--a determination 
of whether, to accord justice, the claimant's disability picture 
requires the assignment of an extraschedular rating.  Id.  

The Veteran's acquired psychiatric disorder manifested as 
indicated above.  No periods of in-patient hospitalization were 
reported during the appellate period.  The rating criteria 
contemplate these impairments.  Hence, referral for consideration 
of an extraschedular rating is not warranted.

Total Rating for Compensation Based on Individual Unemployability 
(TDIU)

The Court has held that TDIU is an element of all appeals of an 
initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU 
is granted where a veteran's service connected disabilities are 
rated less than total, but they prevent him from obtaining or 
maintaining all gainful employment for which his education and 
occupational experience would otherwise qualify him.  38 C.F.R. § 
4.16.

The Veteran reported working as a realtor and reported current 
employment in her July 2009 VA orthopedic examination.  The 
evidence does not suggest, and the Veteran has not alleged, 
unemployability.  Further consideration of TDIU is therefore not 
warranted.


ORDER

Entitlement to a rating in excess of 10 percent for an acquired 
psychiatric disorder prior to June 19, 2007 is denied.

Entitlement to a rating in excess of 30 percent for an acquired 
psychiatric disorder beginning on June 19, 2007 is denied.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


